Citation Nr: 1613743	
Decision Date: 04/05/16    Archive Date: 04/13/16

DOCKET NO.  13-06 568A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, Delaware


THE ISSUES

1. Entitlement to service connection for diabetes mellitus, to include as a result of exposure to contaminated water at Camp Lejeune.

2. Entitlement to service connection for hiatal hernia (claimed as heartburn), to include as a result of exposure to contaminated water at Camp Lejeune.

3. Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Spitzer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1981 to March 1984 and from February 1987 to May 1988.

This appeal comes before the Board of Veterans' Appeals (Board) from November 2011 and January 2015 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).  

In December 2015 the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is of record.   In conjunction with the hearing, the Veteran submitted new evidence, accompanied by a waiver of RO consideration.  38 C.F.R. § 20.1304.

In January 2015, the RO issued a rating decision denying service connection for   six disabilities.  Later that month the Veteran submitted a letter stating he was  filing a notice of disagreement.  When the Agency of Original Jurisdiction (AOJ) gives notice that adjudicative determinations were made on several issues at the    same time, the specific determinations with which the claimant disagrees must      be identified.  38 C.F.R. § 20.201.  However, the Veteran did not specify which issues he was disagreeing with.  Accordingly, such matter is REFERRED to the AOJ to contact the Veteran to clarify his notice of disagreement.  38 C.F.R. § 19.26(b).

The issue of entitlement to service connection for hiatal hernia is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.



FINDINGS OF FACT

1. The Veteran served at Camp Lejeune from approximately November 1981 to March 1984.

2. The preponderance of the probative evidence indicates that diabetes was not shown in service or for many years thereafter, and is not related to service. 

3. The Veteran does not have a current hearing loss disability for VA purposes.


CONCLUSIONS OF LAW

1. The requirements for establishing service connection for diabetes have not been met.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R.           §§ 3.303, 3.307, 3.309 (2015).

2. The requirements for establishing service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2015).
 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act 

Under the Veterans Claims Assistance Act of 2000 (VCAA) VA has a duty to 
notify and assist a claimant in the development of a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claims; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2015).  Compliant VCAA notice was provided in April 2011.  The case was readjudicated in February 2013.

In addition, the Board finds that the duty to assist a claimant has been satisfied.  The Veteran's service personnel records are on file, as are various post-service medical records and VA examination reports.  The Veteran's service treatment records (STRs) are on file, although many of the STRs are illegible.  However, as indicated by the "Best Copy" stamp preceding the electronic copies of the records, the STRs themselves are unreadable and the Board finds that further efforts to obtain a new scan would be fruitless.  Furthermore, since the Veteran does not allege his diabetes began in service or until many years after discharge from service, and because he is not shown to have a current hearing loss disability for VA purposes, the Veteran is not prejudiced by the poor quality of his STRs with respect to these claims.

The Veteran was also afforded a hearing before the Board.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who chairs a hearing explain the issues and suggest the submission of evidence that may have been overlooked.  Here, the VLJ identified the issues to the Veteran, and the Veteran testified as to events in service, his treatment history and symptomatology.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conduct of the Board hearing.  The hearing focused on the elements necessary to substantiate the claims, and the Veteran provided testimony relevant to those elements.  As such, the Board finds that no further action pursuant to Bryant is necessary, and the Veteran is not prejudiced by   a decision at this time.

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  


II. Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R.             § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013) (holding that only conditions listed as chronic diseases in 38 C.F.R. § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b)).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).
	
Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  
 
Moreover, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and cardiovascular disease or sensorineural hearing loss become manifest to a degree of 10 percent within one year from date of termination of such service, such diseases shall be presumed to have been incurred in service, even though there is no evidence of such diseases during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).  

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Except as otherwise provided by law, a claimant has the responsibility to present    and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

A. Diabetes

The Veteran contends that his diabetes is related to exposure to contaminated drinking water during his active service at Camp Lejeune.

As an initial matter, the Board notes that the Veteran has been diagnosed during the course of the appeal with diabetes.  Additionally, service personnel records show that the Veteran served at Camp Lejeune from approximately November 1981 to March 1984.  

The Board notes that the Director of the Compensation and Pension Service issued a Training Letter in April 2010 in which it was acknowledged that persons residing or working at the U.S. Marine Corps Base at Camp Lejeune from the 1950s to the mid-1980s were potentially exposed to drinking water contaminated with volatile organic compounds.  Two of the eight water treatment facilities supplying water to the base were contaminated with either tricholoroethylene (TCE) or tetrachloroethylene (perchloroethylene, or PCE) from an off-base dry cleaning facility.  The Department of Health and Human Services' Agency for Toxic Substances and Disease Registry (ATSDR) estimated that TCE and PCE drinking water levels exceeded current standards from 1957 to 1987 and represented a public health hazard.  In addition to TCE and PCE, ATSDR has also indicated that high concentrations of benzene, Vinyl Chloride, and trans-1, 2-dichloroethylene (1, 2-DCE) were detected in the drinking water system.

Here, as noted, the evidence shows that the Veteran served at Camp Lejeune during the period in which exposure to contaminated water is conceded.  What is missing in this case, however, is a positive nexus between the Veteran's diabetes, and his service, to include contaminated drinking water therein.  The Veteran has not alleged that diabetes manifested in service or within one year from separation.  38 C.F.R. §§ 3.307, 3.309.  On the contrary, the Veteran acknowledged in statements and testimony that diabetes was not diagnosed until 2010, and private treatment records note an initial diagnosis of diabetes in 2010.  Thus, service connection for diabetes may not be presumed.  

VA obtained a medical opinion pertinent to the Veteran's claim.  In June 2011, a VA physician examined the Veteran and opined that the Veteran's diabetes is not related to exposure to contaminated drinking water at Camp Lejeune during service.  The examiner noted that the Camp Lejeune water contaminants have not been scientifically associated with diabetes, and that the Veteran has other risk factors  for diabetes, including race, obesity, and reduced activity. 

The Board finds that the VA examiner's opinion is the most probative and persuasive evidence of record.  The opinion was provided after examining the Veteran and reviewing the claims file, and the examiner provided a rationale reflecting consideration of all relevant facts.  Thus, it is afforded significant probative value.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value of a medical opinion).  There is no medical opinion of record to the contrary.

The Board acknowledges the Veteran's belief that his diabetes is related to service,   to include contaminated water consumption at Camp Lejeune.  However, as a lay person, he has not shown that he has specialized training sufficient to render such an opinion on the cause of diabetes.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  In this regard, the etiology of diabetes, including the connection between diabetes and chemical contaminants, is a matter not capable of lay observation, and requires medical expertise to determine.  Accordingly, the Veteran's opinion as to the etiology of his diabetes is not competent medical evidence.  The Board finds the opinion of the VA examiner to be significantly      more probative than the Veteran's lay assertions.

In short, the preponderance of the probative evidence indicates that diabetes was  not shown in service or for many years thereafter, and is not related to service, to include exposure to contaminated drinking water at Camp Lejeune from 1981 to 1984.  Accordingly, the preponderance of the evidence is against the claim, and service connection is denied.

In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed.     Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).

B. Bilateral Hearing Loss

The Veteran asserts that he experienced excessive noise in service from howitzer firings which resulted in his current hearing loss. 

For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; when the auditory thresholds for at least three of the above frequencies are 26 decibels or greater;      or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

As noted previously, the Veteran's STRs are illegible, and therefore his hearing levels during service and at separation are unknown.

The first audiogram of record is a private audiogram from May 2003.  That audiogram showed pure tone thresholds of 5, 5, 5, 0, and 10 decibels in the right ear, and 5, 0, 10, 5, and 15 decibels in the left ear, at 500, 1000, 2000, 3000, and 4000 Hertz.  A March 2008 private audiogram revealed pure tone thresholds of 5, 10, (not reported), 0, and 5 decibels in the right ear and 10, 5, 5, 10, and 5 decibels in the left ear at the frequencies previously noted.  An April 2009 private audiogram showed puretone thresholds of 15, 15, 15, 0, and 0 decibels in the right ear and 10, 10, 5, 10, and 15 decibels in the left ear at the noted frequencies. 

In January 2013, the Veteran was afforded a VA audiological examination in connection with this claim.  Audiometric testing performed as part of that examination showed pure tone thresholds of 20, 25, 30, 25, and 25 decibels in      the right ear, and 20, 20, 25, 20, and 25 decibels in the left ear, at 500, 1000, 2000, 3000, and 4000 Hertz.  The examiner reported speech recognition scores of 96 percent bilaterally.  

In December 2014, the Veteran underwent another VA audiological examination.  Audiometric testing performed as part of that examination showed pure tone thresholds of 25, 20, 25, 15, and 25 decibels in the right ear, and 25, 20, 20, 20, and 25 decibels in the left ear, at 500, 1000, 2000, 3000, and 4000 Hertz.  Speech recognition scores were again 96 percent bilaterally.  

Upon review of the record, the Board concludes that the preponderance of the evidence is against the Veteran's claim for service connection for bilateral hearing loss.

In this regard, the most probative evidence indicates that the Veteran does not    have a current hearing loss disability as defined in 38 C.F.R. § 3.385.  Congress specifically limits entitlement for service-connected disease or injury to cases  where such incidents have resulted in a disability.  See 38 U.S.C.A. § 1131.  In the absence of proof of current disability, service connection cannot be established.   See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  As the findings on the audiograms contemporaneous with his claim reflect hearing levels that do not meet the criteria for a hearing loss disability under 38 C.F.R. § 3.385 and there is no other current medical evidence of record showing the presence of such during the course of the claim, the Veteran does not have a current hearing loss disability for VA purposes and the claim for service connection for hearing loss must be denied.

In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Entitlement to service connection for diabetes mellitus is denied.

Entitlement to service connection for bilateral hearing loss is denied.


REMAND

While further delay is regrettable, the Board finds that additional development is necessary prior to appellate review of the remaining claims.

As noted above, the Veteran's STRs are largely illegible.  The Board notes that those documents were provided in 2001 on microfiche.  As it is possible that the National Personnel Records Center (or other repository) maintained copies of the STRs when it provided the microfiche to the RO, the Board finds that another request for STRs should be made to see if more legible copies exist.  

Moreover, it does not appear the Veteran was advised that his STRs were largely illegible nor afforded the opportunity to submit copies in his possession or other evidence that may support his claims.  


Addressing the claim for service connection for hiatal hernia, the June 2011 VA examiner opined that the Veteran's hiatal hernia was not caused by exposure to contaminated water at Camp Lejeune because hiatal hernia has not been associated with the reported contaminants.  However, the examiner did not consider the Veteran's reports that he took medication for heartburn while on active duty.  Given the Veteran's contention and the illegibility of the STRs, the Board finds that an additional opinion is necessary to address whether the Veteran's current hiatal hernia is related to service.

Relevant ongoing medical records should also be requested.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following actions:

1. Obtain VA treatment records dating from February 2013 to the present.  If any requested records cannot be obtained, the Veteran and his representative should be notified of such. 

2. Request the Veteran's service treatment records through official sources.  If legible copies of those records are not obtained, advise the Veteran that his STRs are largely illegible and that he should submit any STRs in his possession or any other evidence, including lay statements concerning his symptoms of heartburn during service. 

3. After associating all available records requested   above with the claims file, send the claims file to a  VA physician to obtain an opinion concerning the relationship between the Veteran's hiatal hernia and service.  If an examination is deemed necessary to respond to the question presented, one should be scheduled.

Following review of the claims file, the physician should provide an opinion as to whether it is at least  as likely as not (a 50 percent or greater probability) that the Veteran's hiatal hernia is related to his military service, to include his reports of experiencing heartburn therein.  The physician should explain       the reasoning for the conclusion reached.  

If the examiner cannot provide the above opinion without resorting to speculation, he/she should explain why an opinion cannot be provided (e.g. lack of sufficient information/evidence, the limits of medical knowledge, etc.).

4. After completing the requested actions, and any additional action deemed warranted, the AOJ should readjudicate the claim for service connection for hiatal hernia.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished    a supplemental statement of the case and be given the opportunity to respond thereto.  The issue should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States 
Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


